Citation Nr: 0705554	
Decision Date: 02/27/07    Archive Date: 03/05/07

DOCKET NO.  04-37 516	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
bilateral blindness, to include as due to exposure to 
ionizing radiation, retinal detachment, macular degeneration 
or cataracts.

2.  Entitlement to service connection for right lower 
extremity neuropathy.

3.  Entitlement to service connection for left lower 
extremity neuropathy.

4.  Entitlement to service connection for spinal stenosis.

5.  Entitlement to service connection for erectile 
dysfunction.

6.  Entitlement to service connection for sphincter 
disturbance.




REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from February 1954 to 
February 1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.  In July 2005, the veteran moved and his 
claims files were transferred to RO in Portland, Oregon.  In 
September 2006, the veteran testified at a video hearing 
before the undersigned.

Initially, the Board notes that an earlier July 1997 Board 
decision denied entitlement to service connection for retinal 
disease to include blindness.  This decision is final.  
38 U.S.C.A. § 7104 (West 2002).  As a result, the claim of 
entitlement to service connection for bilateral blindness 
including due to retinal detachment, macular degeneration, 
and cataracts may be considered on the merits only if new and 
material evidence has been received by VA since July 1997.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2006).  

A review of the record on appeal shows that the veteran, in 
February 2005, made a motion for his appeal to be advanced on 
the Board's docket under 38 U.S.C.A. § 7107 (West 2002) and 
38 C.F.R. § 20.900(c) (2006).  Given the veteran's advanced 
age, the Board will grant this motion. 

The issues of entitlement to service connection for 
blindness, lower extremity neuropathies, spinal stenosis, 
erectile dysfunction, and sphincter disturbance are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

The evidence received since the July 1997 Board decision 
includes medical evidence not previously considered, which is 
relevant to the issue at hand and, when considered with 
previous evidence of record, it relates to an unestablished 
fact necessary to substantiate the claim of entitlement to 
service connection for bilateral blindness.


CONCLUSION OF LAW

The veteran has submitted new and material evidence 
sufficient to reopen the claim of entitlement to service 
connection for bilateral blindness, to include as due to 
exposure to ionizing radiation, retinal detachment, macular 
degeneration or cataracts.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).


REASONS AND BASES FOR FINDING AND CONCLUSION

                                                          
VCAA

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002) significantly changed the law 
prior to the pendency of this claim.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the veteran with his 
claim. 

In the instant case, the Board has rendered a decision in 
favor of the veteran, finding that new and material evidence 
has been received sufficient to reopen the veteran's claim 
for service connection for blindness.  Therefore, a further 
discussion of the VCAA duties is unnecessary at this time 
with respect to this aspect of the veteran's appeal.  It 
should be noted, however, that the RO should cure any 
potential defects in notice, as would be demonstrated by a 
failure to notify the veteran of all five elements of a 
service connection claim (to include the type of evidence 
necessary to establish a disability rating and the effective 
date for the claimed disability), or assistance provided by 
VA, prior to its determination of a proper disability rating 
and effective date for the veteran's service-connected 
disability.  See Pelegrini v. Principi, 18 Vet. App. 112, 
119-20 (2004) (holding that proper VCAA notice must "precede 
an initial unfavorable [RO] decision"); see also Dingess v. 
Nicholson, 19 Vet. App. 473, 484, 486 (2006) (holding that 
the VCAA notice requirements contained in 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, which include: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability).  
See remand, below. 

     Application to Reopen Claim for Service Connection for 
Blindness

The appellant contends that his blindness is a result of his 
military service, including his exposure to ionizing 
radiation as an X-ray technician while on active duty.  It is 
also requested that the veteran be afforded the benefit of 
the doubt. 

A claim of entitlement to service connection for retinal 
disease and blindness was previously denied by the Board in a 
July 1997 decision.  Specifically, the Board denied the claim 
because the evidence did not link an eye disease to injury, 
disease, or radiation exposure during service. 

The law provides that if new and material evidence has been 
presented or secured with respect to matters which have been 
finally disallowed, these matters may be reopened and the 
former disposition reviewed.  38 U.S.C.A. § 5108.  New 
evidence means existing evidence not previously submitted to 
agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims 
(Court) has held that in determining whether the evidence is 
new and material, the credibility of the newly presented 
evidence is to be presumed.  Kutscherousky v. West, 
12 Vet. App. 369, 371 (1999) (per curiam).  The Board is 
required to give consideration to all of the evidence 
received since the July 1997 decision in light of the 
totality of the record.  See Hickson v. West, 
12 Vet. App. 247, 251 (1999).

Using these guidelines, the Board has reviewed the additional 
evidence associated with the claims folders since the July 
1997 Board decision and finds that the evidence includes, for 
the first time, a medical opinion linking current eye 
problems to the veteran's claimed in-service radiation 
exposure.  Specifically, in a September 2006 letter from the 
veteran's VA physician, it was opined that the claimant was 
legally blind and his blindness was caused by heavy exposure 
to radiation as an X-ray technician while in military 
service.  While this opinion is not based upon an actual 
radiation dose estimate or even a review of the record, it is 
a competent opinion of some probative value and it lends some 
support to the veteran's claim, particularly since the record 
does confirm that the veteran was an X-ray technician during 
service. 

Thus, the Board finds that the additional medical evidence is 
both new and material as defined by the applicable 
regulation.  38 C.F.R. § 3.156(a) (2006).  Thus, the claim is 
reopened.  Id.  


ORDER

New and material evidence having been received, a claim of 
entitlement to service connection for bilateral blindness, to 
include as due to exposure to ionizing radiation, retinal 
detachment, macular degeneration, or cataracts is reopened.  
The appeal is granted to this extent only.


REMAND

As to entitlement to service connection for blindness, lower 
extremity neuropathies, spinal stenosis, erectile 
dysfunction, and sphincter disturbance, the veteran alleges 
in part, that current problems were caused by his exposure to 
ionizing radiation as an X-ray technician while in military 
service.  Available evidence documents the fact that the 
veteran worked for approximately three years in-service as an 
X-ray technician.  There is also indication that he also 
worked about forty years post-service as an X-ray technician.  
The post-service medical evidence includes both VA and 
private medical opinions linking the veteran's current eye 
problems to radiations exposure, both in-service and post-
service.

While the National Personnel Records Center (NPRC) notified 
VA in August 2003 that records of the veteran's occupational 
exposure to radiation were not available because these 
records were presumed destroyed in the fire at NPRC and while 
the Radiation Standards and Dosimetry Laboratory notified the 
VA in October 2003 that they had no record of the veteran, a 
remand is nonetheless required to request his service 
personnel records and to attempt to obtain a statistical 
estimate of his in-service occupational exposure to ionizing 
radiation based upon his duties as an X-ray technician over a 
three year period.  38 U.S.C.A. § 5103A(b) (West 2002); 
38 C.F.R. § 3.159(c)(2) (2006).  

Given the above development, the Board finds that addendums 
should be obtained to the December 2002 VA examinations to 
clarify the relationship, if any, between the veteran's 
military service and his current blindness, lower extremity 
neuropathies, spinal stenosis, erectile dysfunction, and 
sphincter disturbance, taking into account any additional 
evidence associated with the claims files regarding his 
amount of in-service radiation exposure as an X-ray 
technician.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2006). 

Moreover, given the veteran's alternative theory of 
entitlement (i.e., current problems were caused by an in-
service back injury that occurred lifting patients) and the 
fact that the veteran's service medical records document his 
treatment for a low back strain in October 1954, on remand, 
the examiners should also be asked to provide an opinion as 
to the relationship, if any, between any current disability 
and an in-service back injury.  Id.

Next, while the veteran claims that current problems were 
caused by military service, the record is devoid of any 
medical evidence showing his complaints, diagnoses, or 
treatment for any of the above problems for at least forty 
years following his 1957 separation from military service.  
Since such evidence could be critical in establishing his 
claims, on remand, he should be invited to identify the 
location of all relevant medical records so that VA may 
assist him in obtaining these records.  38 U.S.C.A. 
§ 5103A(b); 38 C.F.R. § 3.159(c)(2); Also see Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992) (establishing service 
connection requires finding a relationship between a current 
disability and events in service or an injury or disease 
incurred therein).

Also, while the post-service record documents the fact that 
the veteran worked as an X-ray technician until his 
retirement in approximately 1999, it does not contain his 
employment records, including dose estimates and/or other 
healthcare records, kept by his employers.  Therefore, on 
remand, a request should be made for these records.  Id.  

Given the above development, on remand, the veteran should 
also be provided updated Veterans Claims Assistance Act of 
2000 (VCAA) notice in compliance with the United States Court 
of Appeals for Veterans Claims (Court) holding in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which notice includes, 
among other things, notice of what evidence has been received 
and not received by VA as well as who has the duty to request 
evidence.  38 U.S.C.A. §§ 5100, 5103, 5103A (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.159.

Accordingly, the appeal is REMANDED to the Appeals Management 
Center (AMC) or RO for the following actions:

1.  The AMC/RO must ensure compliance 
with VCAA, to include all five elements 
of a service connection claim (to include 
the type of evidence necessary to 
establish a disability rating and the 
effective date for the claimed 
disability).  See 38 U.S.C.A. §§ 5102, 
5103, 5103A, (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159 (2006); Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 
(2004); see also Dingess v. Nicholson, 19 
Vet. App. 473, 484, 486 (2006). 

2.  The AMC/RO should contact the NPRC 
and obtain and associate with the claims 
files all of the veteran's service 
personnel records. 

3.  The AMC/RO should obtain a Service 
Record of Occupational Exposure or if 
none exits contact the appropriate agency 
and attempt to obtain an approximate dose 
estimate of the veteran's in-service 
occupational exposure to ionizing 
radiation based upon .his duties as an X-
ray technician for approximately three 
years from 1954 to 1957.

4.  The AMC/RO should contact the 
veteran, notify him of the fact that the 
record is devoid of any medical evidence 
showing his complaints, diagnoses, or 
treatment for any of the above problems 
for at least forty years following his 
1957 separation from military service and 
the potential importance of such 
evidence.  Thereafter the veteran should 
be asked to file with the AMC/RO 
authorizations to obtain any relevant 
medical records that may be available.

5.  After obtaining any needed 
authorizations, the AMC/RO should obtain 
and associate with the claims files all 
of the veteran's post-1957 employment 
records, including any dose estimates 
and/or other healthcare records kept by 
his employers.

Efforts to obtain the requested records 
should be ended only if it is concluded 
that the records sought do not exist or 
that further efforts to obtain those 
records would be futile.  If any records 
cannot be located or no such records 
exist, the veteran should be notified in 
writing.  All actions to obtain the 
requested records should be documented 
fully in the claims files.

6.  After undertaking the above 
development to the extent possible, the 
AMC/RO should make arrangements to have 
the December 2002 VA examiners answer the 
questions below, or if either examiner is 
not available, have another clinician 
provide the answers, or if deemed 
necessary, arrange with the Boise Idaho 
VA Medical Center for the veteran to be 
afforded examinations by appropriate 
specialists so that answers to the below 
questions may be obtained.  The claims 
folders are to be provided to the 
physicians for review in conjunction with 
preparing the addendum or conducting the 
examinations.  Thereafter, based on a 
review of the claims folders and, if 
deemed necessary, the results of 
additional examinations, the physicians 
are to provide answers to the following 
questions: 

a.  As to blindness, 

i.  Is it at least as likely as not 
(i.e., 50 percent or greater 
probability) that the veteran's 
blindness is causally related to any 
ionizing radiation that he would 
have been exposed to as an X-ray 
technician from 1954 to 1957?  

b.  As to lower extremity neuropathies: 

i.  Is it at least as likely as not 
(i.e., 50 percent or greater 
probability) that the veteran's 
neuropathy in either lower extremity 
is causally related to any ionizing 
radiation that he would have been 
exposed to as an X-ray technician 
from 1954 to 1957?  

ii.  Is it at least as likely as not 
(i.e., 50 percent or greater 
probability) that any current 
neuropathies in either lower 
extremity is causally related to an 
in-service low back strain?

c.  As to spinal stenosis: 

i.  Is it at least as likely as not 
(i.e., 50 percent or greater 
probability) that the veteran's 
spinal stenosis is causally related 
to any ionizing radiation that he 
would have been exposed to as an X-
ray technician from 1954 to 1957?  

ii.  Is it at least as likely as not 
(i.e., 50 percent or greater 
probability) that any current spinal 
stenosis is causally related to an 
in-service low back strain?

d.  As to erectile dysfunction:

i.  Is it at least as likely as not 
(i.e., 50 percent or greater 
probability) that the veteran's 
erectile dysfunction is causally 
related to any ionizing radiation 
that he would have been exposed to 
as an X-ray technician from 1954 to 
1957?  

ii.  Is it at least as likely as not 
(i.e., 50 percent or greater 
probability) that any current 
erectile dysfunction is causally 
related to an in-service  low back 
strain?

e.  As to sphincter disturbance:

i.  Is it at least as likely as not 
(i.e., 50 percent or greater 
probability) that the veteran's 
sphincter disturbance is causally 
related to any ionizing radiation 
that he would have been exposed to 
as an X-ray technician from 1954 to 
1957?  

ii.  Is it at least as likely as not 
(i.e., 50 percent or greater 
probability) that any current 
sphincter disturbance is causally 
related to an in-service low back 
strain?

In providing the above opinions, the 
physicians should also take into 
consideration of the veteran's post-
service employment history as an X-ray 
technician following his 1957 separation 
from military service to approximately 
1999.

In providing the above opinions, the 
physicians are advised that the term "as 
likely as not" does not mean within the 
realm of possibility.  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is medically sound to 
find in favor of causation as to find 
against causation.  More likely and as 
likely support the contended causal 
relationships; less likely weighs against 
the claims.  

In providing the above opinions, the 
physicians are requested to provide a 
rationale for any opinion expressed.  If 
a conclusion cannot be reached without 
resort to speculation, he or she should 
so indicate in the addendum.  

7.  Then, after completion of any other 
notice or development indicated by the 
state of the record, with consideration 
of all evidence added to the record since 
the last supplemental statement of the 
case (SSOC), the AMC/RO must adjudicate 
the veteran's claim for service 
connection for blindness, to include as 
due to exposure to ionizing radiation, 
retinal detachment, macular degeneration 
or cataracts on a de novo basis; and 
readjudicate the remaining claims on 
appeal.  If any of the claims remains 
denied, the AMC/RO should issue an 
appropriate SSOC and provide an 
opportunity to respond. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
R. F. Williams
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


